Citation Nr: 1036309	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction (TMJ), claimed as secondary to service-connected 
vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 
1977.   

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran participated in a travel Board hearing before the 
undersigned in August 2010; a transcript is of record and has 
been reviewed.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
competent medical evidence of record shows that the Veteran's 
currently diagnosed TMJ was caused by a fall due to service-
connected vertigo.    


CONCLUSION OF LAW

TMJ is proximately due to or the result of the Veteran's service-
connected vertigo.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.159 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

The Veteran claims that his service-connected vertigo caused him 
to fall and injure his jaw.  The Board notes that service 
connection for vertigo has been in effect since an October 1998 
rating decision.  Service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 
Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment requires that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to the current 
level of disability.  This had not been VA's practice, which 
suggests the possibility that the recent change amounts to a 
substantive change in the regulation.  Here, since the Veteran's 
claim was filed before the effective date of the revised 
regulation, the Board will apply the prior regulation, which is 
more favorable to the claimant.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims entitlement to service connection for TMJ on a 
secondary basis.  During the Board hearing, he testified that his 
service-connected vertigo caused him to fall in August 2001 and 
injure his right wrist and jaw.  The Veteran stated that he did 
not seek medical treatment immediately after the fall but did 
eventually seek treatment for his sprained right wrist.  He 
testified that he noticed jaw pain after the fall, but it was not 
severe enough to seek medical attention.  VA medical center 
records confirm that the Veteran sought treatment for his right 
wrist in September 2001.  The Veteran reported occasional 
dizziness and falling one month prior.  The Board notes that the 
Veteran is in receipt of service connection for his right wrist 
based on the August 2001 fall.   

The medical evidence of record shows that the Veteran currently 
suffers from TMJ.  The July 2005 VA examiner diagnosed the 
Veteran with TMJ based on subjective factors of snapping, 
tightening and pain in the jaw and objective factors of 
malocclusion, a v-shaped arch, crowding of the teeth and 
displacement of the condyles.  The March 2010 VA examiner 
observed audible and palpable crepitus of both temporomandibular 
joints and also diagnosed TMJ.   

Furthermore, the March 2010 VA examiner opined that the Veteran's 
TMJ is less likely as not caused by or a result of the 2001 
injury and more likely than not caused by a significant overbite.  
His rationale was that the injury was not severe enough to 
warrant medical attention at the time and was undocumented.  The 
evidence shows that the VA examiner reviewed the Veteran's 
medical records and related documents, which enabled him to form 
an opinion on an independent basis.  The examiner also compiled a 
detailed report before offering his opinions.  Accordingly, the 
Board finds his statements regarding the lack of relationship 
between the Veteran's service-connected vertigo-induced fall and 
his current TMJ to be probative.  

However, the July 2005 VA examiner provided a positive nexus 
opinion.  That examiner opined that the Veteran's TMJ is 
secondary to his current vertigo with tinnitus.  Thus, the 
favorable opinion links the Veteran's current TMJ to the same 
injury that led to his right wrist being service connected.  As 
to the probity of this opinion, the Board again notes that VAMC 
treatment records document the Veteran's fall in August 2001.  
Moreover, the Veteran is both competent and credible to report on 
the fact that he noticed jaw pain after his injury, and it has 
continued to the present time.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the July 2005 opinion was not based on a 
review of the record on appeal.  However, the Court has stated 
that a medical opinion based on an accurate history provided by 
the Veteran, such as in the current appeal, is credible.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005) (the Board 
cannot reject a medical opinion formed on the basis of the 
Veteran's reported medical history, without first making a 
finding that the Veteran's allegations are not credible); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the 
Board cannot determine that a Veteran's statements lack 
credibility merely based on a lack of such documentation in the 
service medical records).  Given the above, the Board finds the 
July 2005 opinion probative because it was based on the Veteran's 
credible medical history.  

The Board has thoroughly reviewed the evidence, including the 
conflicting nexus opinions discussed above.  The Board concludes 
that the evidence regarding whether the Veteran's TMJ was caused 
by his service-connected vertigo is at least in equipoise.  
Therefore, the Board will resolve all reasonable doubt in the 
Veteran's favor and grant service connection for TMJ on a 
secondary basis.  U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).    


ORDER

Entitlement to service connection for temporomandibular joint 
dysfunction is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


